TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00542-CV



                                       In re Gary E. Prust


                                         S. P., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


           FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
       NO. 20698, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of S. P. The subject of this

proceeding is Gary E. Prust, appellant’s attorney.

               Appellant filed her notice of appeal on August 8, 2018, and her brief was due

September 17, 2018. On September 24, 2018, we ordered counsel to file appellant’s brief no

later than October 15, 2018. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Gary E. Prust shall appear in person before

this Court on Wednesday, November 14, 2018, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have
sanctions imposed for his failure to obey our September 24, 2018 order. This order to show

cause will be withdrawn and Prust will be relieved of his obligation to appear before this Court

as ordered above if the Clerk of this Court receives appellant’s brief on or before November 12,

2018.

              It is ordered on October 23, 2018.



Before Justices Puryear, Goodwin, and Bourland




                                               2